Opening of international negotiations in view of adopting an international treaty for the protection of the Arctic (debate)
The next item is the Council and the Commission statements on the opening of international negotiations in view of adopting an international Treaty for the protection of the Arctic.
President-in-Office of the Council. - Madam President, as we all know and can read every day, the Arctic is increasing in importance, and it deserves greater attention from the European Union as well.
This was brought out in the resolution Parliament adopted in October. I welcome the opportunity this afternoon to address this issue, which I know is of particular concern for you.
Only three EU Member States have territories within the Arctic region. Nevertheless, the effects of climate change and of human activities in the Arctic region extend far beyond the Arctic itself. What happens in the Arctic has significant implications for the EU as a whole. So far, issues with an Arctic dimension have tended to be addressed by the Union within the context of sectoral policies such as the maritime policy or the fight against climate change. Although cooperation within the framework of the new northern dimension covers European Arctic areas, the Union has not developed a broad Arctic policy bringing together all the relevant individual policy areas.
This is now changing. In March last year, High Representative Solana and Commissioner Ferrero-Waldner submitted to the European Council a joint report on climate change and international security. This report highlighted the new strategic interest in the Arctic region. It drew attention to the far-reaching implications of environmental change for the Arctic and it recognised that these could have consequences for international stability and for European security interests.
The report called for the development of a specific EU Arctic policy based on the growing geostrategic importance of the region and taking into account issues such as access to natural resources and the possible opening-up of new trade routes.
The Commission subsequently presented a communication on the EU and the Arctic region last November. This took up the various strategic challenges of the region and proposed concrete actions in three main areas: the protection and preservation of the Arctic in cooperation with the population; the sustainable use of resources; and strengthening multilateral governance of the Arctic. This last point was covered in last October's resolution.
In its communication, the Commission specifically proposed, as one of its policy objectives, that the EU should work to uphold the further development of a cooperative Arctic governance system based on the UN Convention on the Law of the Sea (UNCLOS), and advocated the full implementation of all existing obligations, rather than proposing new legal instruments. This is one of the key elements in the communication.
In its conclusion last December, the Council gave a clear welcome to the communication and considered that it constituted the first layer of a future EU Arctic policy.
The Council agreed with the Commission that the EU should aim to preserve the Arctic in cooperation with its population and that it should address Arctic challenges in a systematic and coordinated manner. It considered that the goals of the EU could only be achieved in close cooperation with all Arctic partner countries, territories and communities, and also noted the intergovernmental cooperation in the region.
It also welcomed the Commission's intention to apply for permanent observer status to represent the European Community on the Arctic Council. The Council specifically stressed the importance of multilateral cooperation in conformity with the relevant international conventions and highlighted, in particular, the UNCLOS.
In line with the Commission communication, it did not express any support for the specific idea of an international treaty.
On the basis of this position, the Council is now taking forward work on the details of the proposal for action set out in the Commission communication. I hope it is clear from what I have said today that the Council is taking this issue very seriously.
We fully recognise the growing strategic importance of the Arctic region. We agree that the Europeam Union should have a comprehensive and coherent policy. The Council will certainly keep this Parliament fully informed about further developments and is grateful for your continuing interest in this subject.
Member of the Commission. - Madam President, I would like to thank Parliament for its interest in the Arctic and also say how much we appreciated your resolution on Arctic governance last October. It gave political impetus to the Commission's own work on the communication that has already been mentioned, 'The EU and the Arctic region', which was adopted last November.
Now, why is this so important? We share your concern that the Arctic region deserves international attention as never ever before. Scientific evidence shows that climate change is occurring much faster in the Arctic than in the rest of the world. In the past six years alone, the ice cap has lost up to half its thickness near the North Pole and may have passed a tipping point. That is a clear warning sign we would be foolish to ignore. The radical transformation of the Arctic is having an impact on its people, its landscape and its wildlife - on land and at sea.
Therefore, now is the time to act. That is why we adopted the communication, which is the first step towards an EU policy for the Arctic, laying the foundations for a more comprehensive approach. The communication focuses on three broad goals: protecting and preserving the Arctic, in full cooperation with its inhabitants; promoting the sustainable use of resources; and beefing up multilateral governance.
The proposals in the communication are the outcome of a very thorough analysis made by the Commission. This involved consultations with all main Arctic stakeholders, including both EU and non-EU Arctic states. This was all the more necessary because many EU activities and key developments of global scope, such as the integrated maritime policy or climate change, have an effect on the Arctic.
So, based on these discussions and in light of the motion for a resolution tabled for discussion today, let me stress that the Arctic region differs from the Antarctic in a number of key aspects. Unlike the Antarctic, which is a vast, uninhabited continent surrounded by an ocean, the Arctic is a maritime space, surrounded by inhabited land belonging to sovereign countries.
So the idea of establishing a binding legal regime specifically designed for the Arctic is, unfortunately, difficult, because none of the five Arctic Ocean coastal states - Denmark, Norway, Canada, Russia and the United States - is in favour of such a regime. I therefore fear that such a proposal would at this stage not only be ineffective but could prove to be detrimental to the EU's role and credibility in overall Arctic cooperation. Rather than expending efforts on that cause, the EU's interests and objectives are better served by building greater multilateral cooperation and making better use of the existing legal instruments.
Through the UN Convention on the Law of the Sea (UNCLOS) and other general conventions, there is already an extensive international legal framework in place. The UNCLOS is also the basis for settling disputes, including maritime delimitation. We want to see these conventions fully implemented and, very importantly, adapted to the Arctic specificities. For example, we propose a regulatory framework for sustainable fisheries management where areas and species are not yet covered by other instruments.
Secondly, we will work closely with the International Maritime Organisation, developing and enforcing solid international standards for safer Arctic navigation, respecting human safety and environmental sustainability. This means either extending existing legislation or adopting new legislation.
Thirdly, we will also defend the internationally recognised principles of freedom of navigation and the right of innocent passage. Coastal states should avoid discriminatory steps concerning navigational rules. Any measures will have to be applied in full compliance with the International Law of the Sea.
Fourthly, it is not realistic to propose an international moratorium on the extraction of Arctic resources. The bulk of the estimated reserves of minerals, oil and gas are either on the sovereign territory of the Arctic states or in their exclusive economic zones, and some of them have far-reaching plans for further exploration activities. However, we insist that the extraction and use of Arctic resources must always adhere to the highest possible standards for the environment and sustainability.
We share Parliament's concerns about the urgency of action in this region, and our communication puts forward a set of coherent and specific proposals. Based on this, we look forward to continued cooperation with you as we develop an EU Arctic policy.
Let us never lose sight of our common goal, and let us work together with the Arctic states and the international community to find the best and most effective way of preserving and protecting the Arctic for future generations.
on behalf of the PPE-DE Group. - Madam President, I have participated in a number of meetings in the Arctic region focusing very much on climate change.
Normally the first day in such meetings is devoted to the serious effects for the region, its wildlife, the livelihood of its people, and so on, because of global warming. The second day is very often devoted to opportunities in terms of geological exploitation. Something of a contradiction. I would submit that rapid exploitation of geological resources would, of course, entail very serious risks.
I agree that you cannot draw an exact parallel between the Arctic and the Antarctic - I agree with the Commissioner there. At the same time, since we do not have a careful, sustainable environment framework in place for the kind of activities that are now being explored by the nations in this region, I think this resolution sends a very important signal: be careful. The fact that all political groups are behind it, I think, is significant.
We list three alternative ways forward: one, an international treaty, with, of course, special provisions for this region compared to the Antarctic; two, a moratorium, pending new scientific research and a better understanding of the region and its vulnerability or sensitivity, but also pending the results of many energy alternatives that are now developing very progressively. Maybe in the future we will not need those fossil reserves at all.
So I think that, even if colleagues in this Parliament may differ on the margin about the most responsible way forward, I think it is very significant that we are all behind this resolution. I want to stress that we want to go beyond just enhanced multilateral cooperation and dialogue; we want to ensure that the safety of the environment and the livelihoods of the people are protected.
Mr President, I would like to quickly remind you about what is happening in the Arctic so that everyone understands what is at stake in this debate. At the North Pole global warming is sharpening appetites for control of the area's natural wealth. The melting of the ice will make it easier, as you have said, to exploit the vast oil and gas reserves and to open up a navigable waterway between the East and the West, which will save thousands of kilometres for cargo ships but will unfortunately prove disastrous for the environment.
Claims to sovereignty over the area by the five border countries - Canada, Denmark, Russia, the United States and Norway - leads to obvious tensions. The Canadian Minister for Foreign Affairs announced this week that Canada's sovereignty over the Arctic's lands and waters was long-standing, well-established and based on historic title. He said that the Canadian Government would also promise increased political monitoring and a greater military presence in Canadian Arctic waters.
These words echo the Kremlin's announcement of its intention to deploy military forces in the Arctic in order to protect its interests. Until now, regulation of this strategic area has come from the United Nations Convention on the Law of the Sea, signed by 150 countries on 10 December 1982. It lays down that coastal states exercise control over an area up to 200 miles from their coasts and have economic rights over the resources of the seabeds, but this area can be extended if the states can prove that the continental shelves extend beyond 200 miles. They have until May 2009 - and that is very close - to put a request of this kind to the UN.
Russia took the initiative in 2001, hence the current unrest. As far as my group, and Mr Rocard, who initiated this debate in the Socialist Group in the European Parliament and who has recently been appointed ambassador for the Arctic, are concerned, given the implications for energy, the environment and military security, the Convention on the Law of the Sea is not adequate for the Arctic. The North Pole is a global asset that must be protected by a binding charter, in which the European Union must play a leading role. We want a North Pole that is clean and above all without troops.
on behalf of the ALDE Group. - Mr President, this debate clearly follows on from our resolution last October on Arctic governance. Our group has no problem in supporting the wish for an Arctic treaty, but more in the light of a quest for a new mode of governance. The treaty is perhaps more symbolic, but what we do insist upon is working with - and respecting - the nations and, more particularly, the peoples of the Arctic. It is people, as you have already said, that distinguish the Arctic from the Antarctic.
There are already international structures - the International Maritime Organisation (IMO) rules, the International Law of the Sea - but there is a need for something more tailored and more specific. We should build on the work of the Arctic Council. Commissioner, you should join it as soon as possible and you should help build its political capacity. At all costs, we have to avoid a retreat into old-style sovereignty, territorial claims and intergovernmentalism. A new style of governance is needed for this fragile area of our globe in which every citizen of the world feels they have an interest or a stake.
We also have to prove our credentials for Arctic involvement, and our record as Europeans is not good. Our sailors and traders devastated the Arctic environment in the 17th and 18th centuries with the so-called 'rape of Spitsbergen'. It is our industrial emissions that have led directly to acute climate change in the region, and we now threaten to impose our values and our traditions on the peoples of the Arctic at this very sensitive moment. We have to listen to them and work with them because, quite frankly, their record of protecting their environment is better than ours. Our group will not therefore support the 50-year moratorium.
on behalf of the IND/DEM Group. - Mr President, I live on a lovely island - a beautiful island - which has been systematically destroyed by the European Union over the last 15 years. I have seen the European Union Landfill Directive, which has had industrial waste - laughingly called 'compost' - thrown upon the land. I have seen hundreds of thousands of fish dumped in the North Sea. Near my own village, I have seen what used to be wonderful fields of wheat and barley and dairy cattle being turned over to things like miscanthus and all sorts of other biofuels, wrecking our environment and pushing up the cost of food.
The European Union wants us to meet our objectives of renewable energy. Thirty-five thousand wind turbines the size of jumbo jets, the biggest desecration of my beautiful island since the Industrial Revolution. And now you are looking for a remit over one of the last wildernesses in the world, the Arctic. Well, Mr President, colleagues, let me tell you that I agree with Mrs Wallis. Your record is appalling and the answer has got to be, for goodness' sake, keep your nose out of this.
Mr President, yes, the Commissioner is right. The Arctic is quite different in many ways from the Antarctic, and it was only a few months ago, on 8 October 2008, that I spoke to this House on this very topic.
The Arctic, as I said then, plays an increasingly important geostrategic role in our world, and over the past decade several critical issues have emerged in this region. We are now faced with the opening of hitherto closed seaways, a direct result of climate change. This comes as no surprise, since the Arctic is warming at a much faster rate, with an increase of two degrees in the last hundred years, compared to an average of just 0.6 degrees in the rest of the world.
This highly vulnerable ecosystem is coming under increasing pressure from resource-hungry nations which wish to exploit its potential without having due regard to its fundamental importance as a stabilising force in the world's climate.
I agree with Mrs Wallis's point that a call for a 50-year moratorium on any exploitation is neither practical nor reasonable, but I think a limited moratorium on new exploitation - pending fresh scientific studies - is something all civilised nations could perhaps agree to.
Apart from this, the EU counts amongst its Member States no less than three Arctic nations along with two other EEA neighbours, accounting for more than half the numeric membership of the Arctic Council. This is reason enough for us to be able to assert ourselves, in the best sense of that word, on the global stage on this issue.
The Arctic is critical for global climate, and for this reason alone we must be part of a new style of governance for this beautiful and - as the previous speaker said - one of the last wildernesses of our world.
(ES) The Arctic region is one of the most fragile on our planet. The consequences of unrestricted exploitation of its natural resources would be catastrophic, not only for the surrounding area and the indigenous population, but for the world as a whole.
The thawing of large areas has made those risks a reality, creating the need for a new global regulation to protect the Arctic, similar to the existing one for the Antarctic, while bearing in mind the differences that have already been highlighted in the debate.
We need an international treaty between all parties involved, which no doubt includes the European Union, in order to protect the unique Arctic environment, to ensure the full sustainability of all kinds of human activity and to implement multilateral regulation of shipping in new sea lanes that become accessible.
In the years since it was created, the Arctic Council has been a model of cooperation in managing shared problems. In these times of difficulty or uncertainty, we should take that spirit and understanding to a higher level so as to avoid neighbouring States or other international players becoming involved in geostrategic arguments and forgetting what should be our common goal: preserving a great shared heritage.
Mr President, today we are discussing the protection of the Arctic, which is a very hot topic - not only in the European Union.
Firstly, because the Arctic region is thought to contain huge energy resources - as much as 20% of the world's undiscovered technically recoverable reserves - the temptation to exploit these resources is irresistible. Secondly, the Arctic environment is exceptionally fragile. The whole of the international community stands to be affected by many of the changes that are already taking place. Thirdly, territorial disputes hang over the Arctic. We risk triggering major conflicts between countries wanting to protect - including by military means - what countries in the region consider their national interests.
It is time for the European Parliament to make its position clear, as it has taken almost no part in this debate until now, with the exception of our resolution, passed in October last year, calling for an international treaty for the protection of the Arctic. It is important to mention that EU Member States and the EEA associated countries comprise more than 50% of the membership of the Arctic Council. As it is for the United States, the Arctic should be a strategic priority for the European Union.
I fully support our draft proposal that the Commission and the Council should work towards establishing a moratorium on the exploitation of the geological resources in the Arctic for a period of 50 years, pending fresh scientific studies. We, the European Parliament, should call on the Commission to initiate negotiations with the Russian authorities on a number of important issues which are listed in our draft resolution. It is time to include the Arctic on the agenda for the forthcoming EU-Russia Summit.
(DA) Mr President, Greenland is part of the Kingdom of Denmark with significant responsibility under Home Rule. The Arctic is not uninhabitable. It is not an unregulated landmass like the Antarctic. On the contrary, the landmasses are part of the Arctic countries and four million people already live there, a third of these being indigenous people. These people and their nations have a legitimate requirement to exploit the resources and the opportunities found in the area. It is only the sea in the middle that has international status and in this regard the United Nations Convention on the Law of the Sea (UNCLOS) forms the relevant legal basis. This approach was also confirmed by the Arctic coastal states in the 2008 Ilulissat Declaration. In addition to UNCLOS, there are a large number of other relevant international and regional instruments. There is scarcely any need for more governance. At most there is a need to adapt the instruments already in place. Denmark has submitted a proposal to the Arctic Council to examine the existing agreements with a view to updating them. This will and should happen in cooperation with the Arctic states and the Arctic peoples.
Mr President, the Antarctic Treaty serves as a shining global example that territorial claims by littoral states can be set aside in the interests of peaceful cooperation and scientific research. As the world confronts the issue of global warming impacting on the melting of the two caps and causing rising sea levels, and as frozen Arctic maritime passages re-open to navigation, it is important that an analogous arrangement be found for the frozen - or should I say thawing - North of the Arctic. The scramble for sovereign claims and Arctic mineral resources, as evidenced by the melodramatic planting of the Russian flag on the sea bed, must be rejected.
The EU should try and convince the five Arctic littoral states - the United States, Canada, Russia, Norway and Denmark - of the wisdom of such an approach.
(DA) Mr President, as a Dane involved in tabling this motion for a resolution together with Mrs Wallis in the Group of the Alliance of Liberals and Democrats for Europe, I am not necessarily very popular. However, I think that the main approach taken by the resolution is a good one. It is good that the EU is focussing on the Arctic region. It is also good for the small nations of Denmark and Norway that the EU is involved in this matter, so that we do not only need to play with the big boys of the area, the US and Russia.
However, I would like to say that I am unable to vote in favour of the moratorium that has now been included in the resolution. Firstly, it is quite unrealistic. Russia and the US will not accept it under any circumstances. In addition, however, I also think that we need, as Mr Rovsing said, to take account of the people who live in the region and the people of Greenland naturally expect, and naturally have the right, to be able to utilise the natural resources on their territory, just as every other nation can on its territory.
(FR) Mr President, Commissioner, I would simply like to remind you that it was the polar bears on the ice floes who showed us how much chemical pollution was affecting the whole of the world. DDT was found in their fat, and we all know very well that that is not a substance that is used on the ice floes.
In any case, I would like to thank the Commission for the proposal it made after the discussion we had here in Parliament, because it is really urgent, on account of climate change, to protect the only area that is sheltered from human predation. We must remember that.
There is, of course - and here I am taking up what Mrs De Keyser said - political urgency, because, after all, we are forced to do something for the Arctic. Indeed, some of the owners of part of this continent have designs on it. We know very well that Russia, which we spoke about recently, wants to establish its frontiers beyond its maritime area and extend them over the continental shelf. It is therefore an urgent matter for us, because Russia also wants to place its flags there and install military units, just as Canada does.
What is missing from your proposal, perhaps, is what we asked for last time, that is, an international treaty for the protection of the Arctic, which will allow us to ensure its protection once and for all.
(SL) We are witnessing both natural and human crises taking place in the Arctic. Our efforts should be directed towards ensuring that they are not followed by a political crisis or a crisis of any other sort. The call for a responsible approach towards the Arctic is an SOS and an issue of global governance. I welcome, in particular, any effort which respects the indigenous people of this region.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank Mrs Ferrero-Waldner, who has cooperated really very closely with the European Parliament and is certainly the hardest-working Commissioner in this field: I really do appreciate it. She was also present at our meeting with the European Economic Area last week: after all, the Nordic dimension is particularly important here, and Diana Wallis, too, has repeatedly stressed that Europe bears a very particular responsibility in this connection.
I think that, particularly in a financial and energy crisis, it is incumbent on us to take an even greater interest in this field and also to respond to the wishes and needs of the population in this regard, because, ultimately, man and nature are not in opposition, but should complement one another. From this point of view, I think we can point to some pleasing successes, particularly in energy policy, and perhaps we will be able to intensify cooperation in this field.
President-in-Office of the Council. - Mr President, I welcome this timely debate. As a result of the quest for resources and climate change, the Arctic region is on the brink of a profound change. It is not only the region itself which is likely to be affected but, as many here today have recognised, also the EU as a whole. Against the background of these developments it is important that the EU approaches the Arctic in a comprehensive and strategic manner covering a whole range of issues, such as environment, transport, biodiversity, climate change, maritime affairs, energy and research, as well as protection of the livelihood of the indigenous peoples.
I consider that the Council is now taking this issue very seriously. It broadly supports the suggestions set out in the Commission's communication. This should constitute the basis for an Arctic policy, which needs to be developed in a comprehensive manner. To those who are talking about the new treaty, there is no Council position at the moment because the Council is only now in the process of examining the Commission proposals. I would just like to recall the Council's conclusions from December. In the conclusion we say that the objectives of the EU could only be achieved in close cooperation with the Arctic countries, and the EU should enforce its participation in conformity with the current international conventions.
As I mentioned earlier, the Commission proposals are now being studied in much more detail. They will, I believe, facilitate agreement on an overarching response to the many varied challenges which we face in the Arctic region. I welcome the interest of this Parliament and I am ready to come back to you to report once the Council has reached a position.
Member of the Commission. - Mr President, as I underlined at the beginning of this important debate, the European Union has to play an increasing role in protecting the Arctic environment, in promoting sustainable exploitation of natural resources and in enhancing Arctic multilateral governance. We are committed to the preservation of the Arctic and, at the same time, our aim is to contribute to a cooperative system that will guarantee sustainability, as well as free and equitable access. In order to succeed in these important endeavours, we have to cooperate closely with all the Arctic states and Arctic stakeholders, as I have said.
In this regard, the Commission proposes to promote the full implementation and elaboration of existing obligations, rather than proposing new legal instruments in order to enhance security and stability. Strict environmental management and sustainable use of resources, as well as open and equitable access. At the same time, the EU has already highlighted that, for areas beyond national jurisdiction, the provisions on environmental protection under this Convention remain rather general, and we will continue to work within the United Nations towards the further development of some of the frameworks, adapting them to new conditions or Arctic specificities. For example, a new UNCLOS implementation agreement on marine biodiversity beyond the areas of national jurisdiction could take the Arctic into account, and we have also submitted our application to the Norwegian chair of the Arctic Council. The acceptance of the Commission's application requires the unanimous decision of all the members of the Arctic Council. This decision, which is due on 29 April - i.e. very soon - might be negatively affected by an initiative that perhaps proposes an Arctic Treaty, so we should be careful about that.
Finally, let me say that the Arctic coastal states have a clear preference for the UNCLOS as a basis. The European Union has to take this into account when we want to develop even stronger cooperation for the benefit of the Arctic, its inhabitants and its wildlife. In this context, we should not weaken the existing frameworks for cooperation as this would not really serve our objectives and interests. Nor would it correspond to the spirit of your own draft resolution.
In conclusion, I consider that the conditions are not yet right for an international treaty on the Arctic, and that we should rather focus our efforts on ensuring the effective application of the existing legal frameworks, thus filling the gaps that might exist, and adapting the rules to the specificities of the Arctic. This seems much more feasible.
I have received six motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday 2 April 2009.